UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-182856 Engage Mobility, Inc. (Exact name of registrant as specified in its charter) Florida 45-4632256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2295 S. Hiawassee Rd., Suite 414 Orlando, FL (Address of principal executive offices) (Zip Code) (407) 329-7404 (Registrant’s telephone number, including area code) MarketKast, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 13, 2013, there were 20,126,500 shares of common stock of the registrant, with no par value, issued and outstanding. ENGAGE MOBILITY, INC. QUARTERLY REPORT ON FORM 10-Q MARCH 31, 2013 TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Mine Safety Disclosures. 12 Item 5. Other Information. 12 Item 6. Exhibits. 12 Signatures 13 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. ENGAGE MOBILITY, INC. (a development stage company) BALANCE SHEETS March 31, June 30, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and other current assets Total Current Assets Intangible asset deposit - Other assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ $ Total Current Liabilities LONG TERM LIABILITIES Notes payable STOCKHOLDERS' EQUITY (DEFICIT) Common Stock - No Par Value; Authorized: 100,000,000 Issued and Outstanding: 20,126,500 Paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 1 ENGAGE MOBILITY, INC. (a development stage company) STATEMENTS OF OPERATIONS Three Months and Nine Months Ended March 31, 2013 and 2012, and Inception (December 28, 2011) through March 31, 2013 (Unaudited) Three Months Three Months Nine Months Nine Months Inception Ended Ended Ended Ended to March 31, March 31, March 31, March 31, March 31, REVENUE $ $
